 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK ERWIN GARNER,                                No. 1:20-cv-01403-NONE-JLT (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DENYING
13           v.                                         PETITION FOR WRIT OF HABEAS
                                                        CORPUS, DIRECTING CLERK OF COURT
14    BRIAN CATES, Acting Warden,                       TO ASSIGN DISTRICT JUDGE AND CLOSE
                                                        CASE, AND DECLINING TO ISSUE
15                       Respondent.                    CERTIFICATE OF APPEALABILITY
16                                                      (Doc. Nos. 1, 19)
17

18

19          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

20   habeas corpus pursuant to 28 U.S.C. § 2254. On April 1, 2021, the assigned magistrate judge

21   issued findings and recommendations recommending that the petition be denied on the merits.

22   (Doc. No. 19.) These findings and recommendations were served upon all parties and contained

23   notice that any objections thereto were to be filed within thirty (30) days from the date of service

24   of that order. (Id. at 30–31.) On May 5, 2021, petitioner filed objections to the magistrate

25   judge’s findings and recommendations. (Doc. No. 20.)

26          Petitioner objects to the magistrate judge’s analysis of his sufficiency of the evidence

27   claim, arguing that the magistrate judge improperly relied upon the California Court of Appeal for

28   the Fifth Appellate District’s (“Fifth DCA”) summary of facts, which he contends does not match
                                                        1
 1   any witness or victim statements made in court. (See Doc. No. 20 at 1, 3.) Specifically,

 2   petitioner asserts that M.Ga.’s testimony does not show that petitioner committed any sexual act

 3   against M.Ga. (Doc. No. 20 at 4; see Doc. No. 12-13 at 31–97.) The undersigned is not

 4   persuaded by petitioner’s argument because, as noted in the pending findings and

 5   recommendations, the Fifth DCA fully recounted M.Ga.’s testimony regarding the various types

 6   of sexual acts petitioner committed against her. (See Doc. No. 19 at 8–10, 28, 30.) In light of this

 7   and the other evidence cited by the Fifth DCA and magistrate judge, the undersigned agrees that,

 8   “after viewing the evidence in the light most favorable to the prosecution,” the Fifth DCA’s

 9   conclusion that petitioner raped M.Ga. as charged under California law was not “objectively

10   unreasonable.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Cavazos v. Smith, 565

11   U.S. 1, 2 (2011).

12          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

13   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

14   objections, the court concludes that the magistrate judge’s findings and recommendations are

15   supported by the record and proper analysis. In addition, the court declines to issue a certificate

16   of appealability. A state prisoner seeking a writ of habeas corpus has no absolute entitlement to

17   appeal a district court’s denial of his petition, and an appeal is only allowed in certain

18   circumstances. 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003). If a court

19   denies a petitioner’s petition, the court may only issue a certificate of appealability when a

20   petitioner makes a substantial showing of the denial of a constitutional right. 28 U.S.C. §
21   2253(c)(2). To make a substantial showing, the petitioner must establish that “reasonable jurists

22   could debate whether (or, for that matter, agree that) the petition should have been resolved in a

23   different manner or that the issues presented were ‘adequate to deserve encouragement to proceed

24   further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

25   880, 893 (1983)).

26          In the present case, the court finds that petitioner has not made the required substantial
27   showing of the denial of a constitutional right to justify the issuance of a certificate of

28   appealability. Reasonable jurists would not find the court’s determination that petitioner is not
                                                         2
 1   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

 2   proceed further. Thus, the court declines to issue a certificate of appealability.

 3          Accordingly, the court orders as follows:

 4          1.      The findings and recommendations, filed April 1, 2021 (Doc. No. 19), are

 5                  ADOPTED IN FULL;

 6          2.      The petition for writ of habeas corpus (Doc. No. 1) is DENIED on the merits;

 7          3.      The Clerk of the Court is DIRECTED to assign a district judge to this case for the

 8                  purpose of closing the case and then to close the case; and

 9          4.      The court DECLINES to issue a certificate of appealability.

10   IT IS SO ORDERED.
11
        Dated:     July 8, 2021
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
